EXECUTION VERSION





RECEIVABLES PURCHASE AND SALE AGREEMENT






This RECEIVABLES PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), dated as of July 19,
2019, is entered into by and among VOLT CONSULTING GROUP LIMITED (registered
number 01739576) (“VCG”) and VOLT EUROPE LIMITED (registered number 03369051)
(“VEL”), each of whose registered office is at Volt House, 3 Chapel Road,
Redhill, Surrey, England, RH1 1QD, VOLT INFORMATION SCIENCES, INC., a New York
corporation (“Volt”), and VOLT FUNDING II, LLC, a Delaware limited liability
company (the “Buyer”).  VCG and VEL each sometimes is referred to in this
Agreement as an “Originator”.


BACKGROUND


1.          The Buyer was formed on January 5, 2018, as a special purpose
limited liability company wholly owned directly by Volt (its sole member).


2.          Each Originator is a pre-existing operating company that is
indirectly, wholly owned by Volt and that generates Receivables in the ordinary
course of its business.


3.            To finance its respective operations, each Originator wishes to
sell Receivables it originates (and the Related Rights) to the Buyer, and the
Buyer is willing to purchase such Receivables (and the Related Rights) from each
such Originator, on the terms and subject to the conditions set forth herein.


4.          The Originators and the Buyer intend each such transaction to be a
true sale of such Receivables (and Related Rights) by each Originator to the
Buyer, with each such transaction thereby providing the Buyer with the full
benefits of ownership of the Receivables so sold.


5.            The Buyer intends to pledge all of the Receivables (and the
Related Rights) to be sold (or purported to be sold) to the Buyer under this
Agreement to the Agent pursuant to the RLSA, and in the RLSA the Buyer is
engaging Volt to act as the servicer thereunder.  Pursuant to that certain
Sub-Servicing Agreement, dated as of the date hereof, among VEL, VCG, Volt, the
Agent and the Buyer, Volt is engaging VCG and VEL to act as sub-servicers
thereunder.


6.             The parties hereto are entering into this Agreement in
furtherance of the foregoing.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:
 

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS


SECTION 1.1          RLSA Definition.
 
(a)           As used in this Agreement, “RLSA” means that certain Amended and
Restated Receivables Loan and Security Agreement, dated as of the date hereof,
among the Buyer (as Borrower), Volt (as Servicer), the Persons from time to time
party thereto as Lenders and LC Participants, Autobahn Funding Company LLC (as
Initial LC Issuer), DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt
am Main, New York Branch (“DZ Bank”) (as Final LC Issuer), and DZ Bank (as
Agent).


(b)          References in this Agreement to the RLSA include such agreement as
amended, restated, supplemented or otherwise modified from time to time.


(c)          Unless otherwise indicated in this Agreement, capitalised terms
used and not otherwise defined in this Agreement are used as defined in the
RLSA.


(d)          The Buyer hereby covenants and agrees not to consent to any
amendment, restatement, supplement or other modification of or to the RLSA, in
each case which may impact an Originator, directly or indirectly, without the
consent of such Originator.


SECTION 1.2          Other Definitions and Construction.


(a)          All accounting terms not specially defined herein shall be
construed in accordance with United Kingdom Accounting Standards (United Kingdom
Generally Accepted Accounting Practice) (“UK GAAP”).  All terms used in Article
9 of the UCC of the State of New York, and not specifically defined herein, are
used in Sections 2.5(d), 5.4, 6.3 and 7.3 as defined in such Article 9.  All
hourly references herein shall refer to London time.


(b)          “Insolvency Official” means, in respect of any company, a
liquidator, provisional liquidator, administrator (whether appointed by the
court or otherwise), administrative receiver, receiver or manager, nominee,
supervisor, trustee in bankruptcy, conservator, guardian or other similar
official in respect of such company or in respect of all (or substantially all)
of the company’s assets or in respect of any arrangement or composition with
creditors or any equivalent or analogous officer under the law of any
jurisdiction.
 
(c)         “Insolvency Proceeding” means the winding-up, dissolution, company
voluntary arrangement or administration of a company or corporation and shall be
construed so as to include any equivalent or analogous proceedings under the law
of the jurisdiction in which such company or corporation is incorporated or of
any jurisdiction in which such company or corporation carries on business
including the seeking of liquidation, winding-up, reorganisation, dissolution,
administration, arrangement, adjustment, protection or relief from creditors or
the appointment of an Insolvency Official.
 
(d)          “Payment Date” means (i) the Amendment Effective Date  and (ii)
each London Business Day thereafter that the Originators are open for business.
 
- 2 -

--------------------------------------------------------------------------------

(e)          “Purchase and Sale Termination Date” means the earlier to occur of:
(a) the date the Purchase Facility is terminated pursuant to Section 9.2(a); and
(b) the date of the final payment to the Buyer under RLSA Section 6.07.


(f)           For purposes of this Agreement (and unless the context otherwise
requires): (i) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; (ii) references to any Article, Section, Subsection, Schedule or
Exhibit are references to those of or to this Agreement; (iii) the term
“including” means “including without limitation” (whether or not so stated in
the particular instance); (iv) the Article, Section and other headings in this
Agreement are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof; (v) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including,” and the terms “to” and “until”
each means “to but excluding”; (vi) terms in one gender include the parallel
terms in the neuter and opposite gender; (vii) the term “or” is not exclusive;
and (viii) references to any asset or to any property, and like references, mean
all applicable property (whether personalty or realty or mixed, and whether
tangible or intangible).


(e)          For purposes of this Agreement, a “Material Adverse Effect” means a
material adverse effect (as to any referenced Person) on any of the following:
(i) the condition (financial or otherwise), business, operations, results of
operations, or properties of such referenced Person or the ability of such
referenced Person to carry out its obligations under this Agreement (and any
other Basic Document to which such referenced Person is a party); (ii) the
validity, or enforceability by or against such referenced Person, of this
Agreement or any other Basic Document; (iii) the validity, enforceability,
collectability or value of any material portion of the then-outstanding
Receivables owned or sold (or purported to be sold) by such referenced Person
pursuant to this Agreement prior to the Purchase and Sale Termination Date; (iv)
the status, perfection, enforceability or priority of the Agent’s security
interest in the Receivables owned or sold (or purported to be sold) by such
referenced Person pursuant to this Agreement prior to the Purchase and Sale
Termination Date; or (v) the rights and remedies of any Affected Party under the
Basic Documents related to, or associated with its respective interest in, the
Receivables owned or sold (or purported to be sold) by such referenced Person
pursuant to this Agreement prior to the Purchase and Sale Termination Date.


ARTICLE II
AGREEMENT TO PURCHASE AND SELL


SECTION 2.1          Agreement to Purchase and Sell.


(a)          On the terms and subject to the conditions set forth in this
Agreement, each Originator, severally and for itself, agrees to sell and assign
(with full title guarantee) to the Buyer, and the Buyer agrees to purchase from
such Originator, from time to time on or after the Amendment Effective Date, but
before the Purchase and Sale Termination Date, all of such Originator’s right,
title and interest in, to and under:
 
 (i)          each Receivable of such Originator (other than any Receivable with
respect to an Obligor listed on Schedule VI) that existed and was owing to such
Originator at the opening of such Originator’s business on the Amendment
Effective Date;


- 3 -

--------------------------------------------------------------------------------

 (ii)          each Receivable (other than any Receivable with respect to an
Obligor listed on Schedule VI) generated by such Originator from and including
the Amendment Effective Date to but excluding the Purchase and Sale Termination
Date;
 
 (iii)          all of such Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;
 
 (iv)          all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto;


 (v)          solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contracts) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;


 (vi)          all books and records of such Originator to the extent related to
any of the foregoing; and


 (vii)          all Collections and other proceeds (including, for the avoidance
of doubt, within the meaning of Article 9 of the UCC) of any of the foregoing,
including all funds which are (x) received by such Originator, the Buyer, the
Servicer or any Sub-Servicer from or on behalf of the Obligors in payment of any
amounts owed (including invoice price, finance charges, interest and all other
charges) in respect of any of the above Receivables, or (y) applied to such
amounts owed by the Obligors (including any insurance payments that such
Originator, the Buyer, the Servicer or any Sub-Servicer applies in the ordinary
course of its business to amounts owed in respect of any of the above
Receivables, and net proceeds of sale or other disposition of repossessed goods
or other collateral or property of the Obligors in respect of any of the above
Receivables or any other parties directly or indirectly liable for payment of
such Receivables).
 
(b)          In addition, on the terms and subject to the conditions set forth
in this Agreement, each Originator, severally and for itself, agrees to sell to
the Buyer, and the Buyer agrees to purchase from such Originator, on the
Amendment Effective Date (such Originator having acquired the same from Volt
Funding Corp., a Delaware corporation (“Old Volt Funding”) on the Amendment
Effective Date), all of such Originator’s right, title and interest in, to and
under any and all funds (whether available or unavailable) then held on deposit
in the UK Lockbox Accounts (which bank accounts are being assigned from Old Volt
Funding to the Buyer on or before the Amendment Effective Date).  Such funds are
referred to as the “Amendment Effective Date Assigned Funds.”


- 4 -

--------------------------------------------------------------------------------

(c)         All purchases hereunder shall be made without recourse but shall be
made pursuant to (and in reliance upon) the representations, warranties and
covenants of the Originators set forth in (or deemed made under) this
Agreement.  No obligation or liability to any Obligor on any Receivable is
intended to be assumed by the Buyer hereunder, and any such assumption is
expressly disclaimed.  The property, proceeds and rights described in clauses
(iii) through (vii) of Subsection (a) above are referred to in this Agreement as
the “Related Rights.”  The agreement under Subsection (a) above for the purchase
and sale of the referenced Receivables and Related Rights is referred to in this
Agreement as the “Purchase Facility.”
 
(d)          On or prior to each Payment Date, each applicable Originator shall
deliver to the Servicer (on behalf of the Buyer and any assignee thereof) each
document and other agreement then in effect relating to the ownership, purchase,
servicing or processing of, and any other instruments and chattel paper (as each
term is defined in the UCC) representing or evidencing, any of the Receivables
(and the Related Rights) being sold to the Buyer in accordance with Section 2.2
on such Payment Date.  If any such document, agreement, instrument or chattel
paper (as each term is defined in the UCC) shall come into effect subsequent to
such Payment Date, such Originator shall deliver the same to the Servicer (on
behalf of the Buyer and any assignee thereof) as promptly as practicable
thereafter.


SECTION 2.2          Timing of Purchases.
 
(a)          Amendment Effective Date Purchases.  Effective on the Amendment
Effective Date, each Originator hereby sells and assigns to the Buyer, and the
Buyer hereby purchases from such Originator, such Originator’s entire right,
title and interest in, to and under: (i) each Receivable described in clause (i)
of Section 2.1(a); (ii) all Related Rights with respect thereto; and (iii) the
Amendment Effective Date Assigned Funds.


(b)          Subsequent Purchases.  From and after the Amendment Effective Date,
until the Purchase and Sale Termination Date, each Originator hereby agrees that
all of such Originator’s full beneficial title to and right and interest in, and
all other property rights, claims, interest and benefits (both present and
future) held by it in respect of each Receivable described in clause (ii) of
Section 2.1(a), and the Related Rights with respect thereto, shall be, and shall
be deemed to have been, hereby sold and assigned by such Originator to the Buyer
immediately (and without further action) upon the creation of such Receivable.
 
SECTION 2.3          Consideration for Purchases.
 
On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to make Purchase Price payments to the Originators in accordance
with Article IV.


SECTION 2.4          Transfer of Records.


(a)          Each sale (or purported sale) of Receivables hereunder shall
include the transfer to the Servicer on behalf of the Buyer and any assignee
thereof of all of the applicable Originator’s right, title and interest in and
to the records relating to such Receivables (and the Related Rights).


- 5 -

--------------------------------------------------------------------------------

(b)          The applicable Originator shall take such actions reasonably
requested from time to time by the Buyer or the Servicer that may be necessary
or appropriate to ensure that the Servicer (on behalf of the Buyer and any
assignee thereof) has an enforceable ownership interest in such Originator’s
records relating to the Receivables (and the Related Rights) sold (or purported
to be sold) to it hereunder.


(c)          In recognition of the applicable Originator’s need to have access
to the records transferred to the Servicer on behalf of the Buyer and any
assignee thereof hereunder, the Servicer hereby grants to such Originator an
irrevocable licence to access such records in connection with any activity
arising in the ordinary course of such Originator’s business, provided that (i)
such Originator shall not disrupt or otherwise materially interfere with the
Servicer’s use of and access to such records during such licence period and (ii)
such Originator consents to the assignment and delivery of the records
(including any information contained therein relating to such Originator or its
operations) to the Buyer and any assignee or transferee thereof provided they
agree to hold such records confidential.
 
SECTION 2.5          Intention of the Parties.


(a)          It is the express intent of each Originator and the Buyer that each
sale (or purported sale) by such Originator to the Buyer pursuant to this
Agreement of Receivables, and all Related Rights, be construed as a valid sale
and absolute assignment (without recourse, except as provided herein) of such
Receivables and Related Rights by such Originator to the Buyer and that the
right, title and interest in and to such Receivables and Related Rights to be
sold (or purported to be sold) to the Buyer be prior to the rights of and
enforceable against all other Persons (including lien creditors, secured lenders
and purchasers) now or at any time hereafter claiming through such Originator.
 
(b)          [Deleted.]


(c)          The express intent of each Originator and the Buyer as described in
Subsection (a) above with respect to the Receivables and Related Rights shall
apply with equal effect with respect to the assignment of the Amendment
Effective Date Assigned Funds.
 
(d)          It is the express intent of each Originator and the Buyer that each
sale (or purported sale) by such Originator to the Buyer pursuant to this
Agreement of Receivables, and all Related Rights, be construed as a perfected
(within the meaning of Article 9 of the UCC) sale of such Receivables and
Related Rights by such Originator to the Buyer.


- 6 -

--------------------------------------------------------------------------------

ARTICLE III
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE


SECTION 3.1          Purchase Report.
 
On the Amendment Effective Date (or within one Business Day thereafter), and on
each Report Date, the Servicer shall deliver a report (each such report being
herein called a “Purchase Report”) to the Buyer, each Originator, the Agent (as
the Buyer’s assignee) and the Administrator (to the extent involved in the
generation of such report).  The Purchase Report: (x) shall include all
information required for the Buyer and Servicer to comply with RLSA Section
5.02(a)(i); (y) shall detail, among other things: (i) Receivables purchased by
the Buyer from each Originator on the Amendment Effective Date (in the case of
the Purchase Report to be delivered with respect to the Amendment Effective
Date); (ii) Receivables purchased by the Buyer from each Originator during the
Fiscal Month immediately preceding such Report Date (in the case of each
subsequent Purchase Report); and (iii) the calculations of reductions of the
Purchase Price for any Receivables as provided in Section 4.5; and (z) otherwise
shall be in form and substance reasonably acceptable to the parties hereto.
 
SECTION 3.2          Calculation of Purchase Price.


(a)          The “Purchase Price” to be paid to each Originator in accordance
with the terms of Article IV for the Receivables and the Related Rights that are
purchased hereunder from such Originator shall be determined in accordance with
the following formula:
 


PP           =           OB – [OB x FMVD]

 
where:




PP           =           Purchase Price for each Receivable, as calculated on
the relevant Payment Date.





OB           =           The Outstanding Balance of such Receivable on the
relevant Payment Date.





FMVD           =           Fair Market Value Discount, as measured on the
relevant Payment Date.



As used herein, “Fair Market Value Discount” means an amount equal to the
quotient (expressed as a percentage) of: (a) one; divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the Fiscal Month immediately preceding such Payment Date) and
the denominator of which is 365 or 366, as applicable.
 
(b)          The purchase price to be paid by the Buyer for the Amendment
Effective Date Assigned Funds assigned by an Originator shall be equal to the
total Reserve Currency amount thereof.  Such Originator shall promptly reimburse
the Buyer in the event any Amendment Effective Date Assigned Funds that were
assigned subject to collection shall fail to be collected.
 
- 7 -

--------------------------------------------------------------------------------

ARTICLE IV
PAYMENT OF PURCHASE PRICE


SECTION 4.1          Initial Purchase Price Payment.


(a)           On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Amendment Effective Date in
accordance with Section 2.2(a)(i) and (ii): (i) to the extent the Buyer has cash
available therefor (and such payment is not prohibited by the RLSA), in cash (in
an amount to be agreed between the Buyer and such Originator and set forth in
the initial Purchase Report); and (ii) the remainder by issuing a subordinated
promissory note (in the form of Exhibit A) to such Originator (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof, an “RPSA Subordinated
Note”) with an initial principal amount equal to that remainder.
 
(b)           On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the purchase price for the
purchase of Amendment Effective Date Assigned Funds to be made from such
Originator on the Amendment Effective Date in accordance with Section
2.2(a)(iii) by addition to the principal amount then to be outstanding under
such Originator’s RPSA Subordinated Note.
 
(c)          If precise information is not available on the Amendment Effective
Date, the payments under this Section 4.1 may be made on a provisional basis,
subject to reconciliation and true-up on the immediately following London
Business Day.


SECTION 4.2          Subsequent Purchase Price Payments.


(a)         On each Payment Date subsequent to the Amendment Effective Date, on
the terms and subject to the conditions set forth in this Agreement, the Buyer
shall pay to each Originator the Purchase Price for the Receivables and the
Related Rights generated by such Originator on and since the immediately
preceding Payment Date and sold to the Buyer in accordance with Section 2.2(b),
as follows:
 
 (i)             [deleted;]
 
 (ii)            in cash, to the extent the Buyer has cash available therefor
(and such payment is not prohibited under the RLSA); and
 
 (iii)          to the extent any portion of the Purchase Price remains unpaid
after giving effect to the transactions contemplated by clause (ii) above, by an
automatic increase in the principal amount outstanding under such Originator’s
RPSA Subordinated Note by an amount equal to such unpaid portion.
 
(b)           [Deleted.]
 
(c)           If, on any Payment Date, amounts are owed to more than one
Originator, then the Buyer shall make any such cash payments among the
Originators in such a way as to minimise, to the greatest extent practicable,
the respective principal amounts outstanding under the RPSA Subordinated Notes.


- 8 -

--------------------------------------------------------------------------------

(d)           If precise information is not available on a Payment Date, the
payment under Subsection (a) above may be made on a provisional basis, subject
to reconciliation and true-up on the next succeeding London Business Day.
 
SECTION 4.3          Payments Deemed Made.
 
(a)          The issuance of an RPSA Subordinated Note to an Originator, and any
subsequent increase in the principal amount outstanding thereunder, shall
constitute an advance from the Originator to the Buyer to finance the concurrent
payment of a corresponding amount of Purchase Price with the proceeds of such
advance.
 
(b)           [Deleted.]
 
(c)          All amounts paid by the Buyer to any Originator and to be applied
toward the RPSA Subordinated Note of such Originator shall be allocated first to
the payment of accrued and unpaid interest on the RPSA Subordinated Note of such
Originator and second to the repayment of the principal outstanding on the RPSA
Subordinated Note of such Originator to the extent of such outstanding principal
thereof as of the date of such payment, before such amounts may be allocated for
any other purpose.  The Servicer shall make all appropriate recordkeeping
entries with respect to each RPSA Subordinated Note to reflect the foregoing
payments and payments, increases and reductions made pursuant to this Agreement,
and the Servicer’s books and records shall constitute rebuttable presumptive
evidence of the principal amount of, and accrued interest on, each RPSA
Subordinated Note at any time.  Each Originator hereby irrevocably authorises
the Servicer to mark the RPSA Subordinated Note of such respective Originator
“CANCELED” and to return such RPSA Subordinated Notes to the Buyer upon the
final payment thereof after the occurrence of the Purchase and Sale Termination
Date.
 
SECTION 4.4          [Deleted].
 
SECTION 4.5          Settlement as to Specific Receivables and Dilution.
 
(a)          If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Subsections
(p), (t) or (x) of Section 6.1 are not true with respect to such Receivable or
(ii) as a result of any action or inaction (other than solely as a result of the
failure to collect such Receivable due to a discharge in any Insolvency
Proceeding or other credit-related reasons with respect to the relevant Obligor)
of such Originator, on any subsequent day, any of such representations or
warranties set forth in any of those Subsections is no longer true with respect
to such Receivable, then the Purchase Price for such Receivable shall be reduced
by an amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in Subsection (c) below.  If the Buyer
thereafter receives payment on account of Collections due with respect to such
Receivable, then the amount of such payment (not exceeding the amount of the
Purchase Price adjustment made under the preceding sentence) shall constitute a
Purchase Price adjustment for the benefit of such Originator and shall be paid
by the Buyer in the manner provided in Section 4.2(a) as though applicable
thereto.


- 9 -

--------------------------------------------------------------------------------

(b)          If, on any day, the Outstanding Balance of any Receivable sold (or
purported to be sold) by an Originator hereunder is either (i) reduced or
cancelled as a result of (A) any defective, rejected or returned goods or
services, any cash or other discount, or any failure by such Originator to
deliver any goods or perform any services or otherwise perform under the
underlying Contract or invoice, (B) any change in or cancellation of any of the
terms of such Contract or invoice or any other adjustment requested by an
Originator (it being understood and agreed that the Originators have no right to
effect the same with respect to any Receivable upon the sale of such Receivable
hereunder) which reduces the amount payable by the Obligor on the related
Receivable, (C) any rebates, warranties, allowances or charge-backs or (D) any
setoff or credit in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related transaction or an unrelated
transaction), or (ii) subject to any specific dispute, offset, counterclaim or
defence whatsoever (except the discharge in an Insolvency Proceeding of the
Obligor thereof), then the Purchase Price with respect to such Receivable shall
be reduced by the amount of such net reduction or dispute and shall be accounted
to such Originator as provided in Subsection (c) below.
 
(c)          Any reduction in the Purchase Price of any Receivable pursuant to
Subsections (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided, however, that if there have been
no purchases of Receivables from such Originator (or insufficiently large
purchases of Receivables) to create a Purchase Price sufficient to so apply such
credit against, the amount of such credit:


(i)          to the extent of any outstanding principal balance under the RPSA
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
RPSA Subordinated Note payable to such Originator; and
 
(ii)          after making any deduction and/or reduction pursuant to clause (i)
above, shall be paid in cash to the Buyer by such Originator in the manner and
for application as described in the following proviso;


provided, further, that at any time so required under the RLSA (and, in any
event, on or after the Purchase and Sale Termination Date), the amount of any
such credit shall be paid by such Originator to the Buyer in cash by deposit of
immediately available funds into the UK Lockbox Account designated for such
Originator for application to the same extent as if Collections of the
applicable Receivable in such amount had actually been received on such date.
 
SECTION 4.6          Direction as to VCG Payments.
 
Anything in this Agreement to the contrary notwithstanding, VEL and VCG hereby
direct that any and all payments to be made by the Buyer to VCG under this
Agreement or under the RPSA Subordinated Note payable to VCG be paid to VEL for
the benefit of VCG, unless and to the extent VCG prospectively directs, from
time to time by notice (which need not be written notice) to the Buyer, that any
or all such payments be made to VCG or to another Originator.


- 10 -

--------------------------------------------------------------------------------

ARTICLE V
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS


SECTION 5.1          Conditions Precedent to Initial Purchases.
 
The initial purchases hereunder on the Amendment Effective Date shall be
conditional upon the Buyer and the Agent (as the Buyer’s assignee) having
received, on or before the Amendment Effective Date, the following, each (unless
otherwise indicated) dated the Amendment Effective Date, and each in form and
substance satisfactory to the Buyer and the Agent (as the Buyer’s assignee):
 
(a)          a copy of the resolutions of the board of directors of each
Originator authorising the execution and delivery of this Agreement and the
other Basic Documents to be executed and delivered by such Originator and
approving the transactions contemplated hereby and thereby, certified by a duly
authorised signatory of such Originator;


(b)          [deleted];
 
(c)          a certificate of a duly authorised signatory of each Originator
certifying the names and true signatures of the officers authorised on such
Originator’s behalf to sign this Agreement and the other Basic Documents to be
executed and delivered by such Originator (on which certificate the Servicer,
the Buyer and the Agent (as the Buyer’s assignee) may conclusively rely until
such time as the Servicer, the Buyer and the Agent (as the Buyer’s assignee)
shall receive from such Originator a revised certificate meeting the
requirements of this clause (c));
 
(d)          the certificate of incorporation of each Originator (as amended to
date), duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organisation as of a recent date, together
with a copy of the bylaws of such Originator as amended to date, each duly
certified by a duly authorised signatory of such Originator;
 
(e)          [deleted];


(f)          [deleted];
 
(g)          favourable opinions of counsel to the Originators, in form and
substance reasonably satisfactory to the Buyer and the Agent (as the Buyer’s
assignee);
 
(h)          a copy of an RPSA Subordinated Note in favour of each Originator,
each duly executed by the Buyer;


(i)          evidence (A) of the execution and delivery by each of the parties
thereto of each of the other Basic Documents to be executed and delivered by it
in connection herewith and (B) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Basic Documents has been
satisfied to the Buyer’s and the Agent’s (as the Buyer’s assignee) satisfaction;
 
(j)          [deleted;]
 
- 11 -

--------------------------------------------------------------------------------

(k)          a proper certificate of non-crystallisation, dated the Amendment
Effective Date and signed by a duly authorised officer, of each relevant
floating charge holder certifying that no events have happened and that no
action has been taken whereby such floating charge has crystallised;
 
(l)          certified true copies of such authorisations, consents and
approvals referred to in the legal opinions delivered in accordance with
Subsection (g) above; and
 
(m)          an executed power of attorney of each Originator in the form of
Schedule V.
 
SECTION 5.2          Certification as to Representations and Warranties.


(a)          Each Originator, by accepting the Purchase Price related to each
purchase of Receivables generated by such Originator, shall be deemed to have
certified that the representations and warranties of such Originator contained
in Article VI, as from time to time amended in accordance with the terms hereof,
and each of the representations and warranties set forth in the RLSA concerning
such Originator or the Receivables sold by such Originator under this Agreement,
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).
 
(b)          The representations referenced in the immediately preceding
paragraph shall be continuing and shall remain in full force and effect until
the date of the final payment to the Buyer under RLSA Section 6.07.
 
SECTION 5.3          Additional Originators.
 
Additional Persons may be added as Originators hereunder, with the prior written
consent of the Buyer and the Agent (as the Buyer’s assignee), which consents may
be granted or withheld in their sole discretion (any such Person so added, an
“Additional Originator”); provided, that the following conditions are satisfied
or waived in writing by the Agent (as the Buyer’s assignee) on or before the
date of such addition:
 
(a)          the Servicer shall have given the Buyer and the Agent (as the
Buyer’s assignee) prior written notice of such proposed addition and the
identity of the proposed Additional Originator and shall have provided such
other information with respect to such proposed addition as the Buyer or the
Agent (as the Buyer’s assignee) may require;
 
(b)          such proposed Additional Originator shall have executed and
delivered to the Buyer and the Agent (as the Buyer’s assignee) a Joinder
Agreement in such form as the Buyer and the Agent (as the Buyer’s assignee)
reasonably may require (each such Joinder Agreement, a “UK Joinder Agreement”);
 
(c)          such proposed Additional Originator shall have delivered to the
Buyer and the Agent (as the Buyer’s assignee) each of the documents with respect
to such Originator described in Section 5.1, in each case in form and substance
satisfactory to the Buyer and the Agent (as the Buyer’s assignee); and


- 12 -

--------------------------------------------------------------------------------

(d)          no Event of Default, Potential Event of Default or Amortization
Event shall have occurred and be continuing.
 
Section 5.4          US Ownership Filings.
 
The initial purchases hereunder on the Amendment Effective Date shall be further
conditional upon the Buyer and the Agent (as the Buyer’s assignee) having
received, on or before the Amendment Effective Date, the following, each (unless
otherwise indicated) dated the Amendment Effective Date, and each in form and
substance satisfactory to the Buyer and the Agent (as the Buyer’s assignee):
 
 (i)          proper financing statements (Form UCC1) that have been duly
authorised and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Agent, for the benefit of the Lenders, as secured
party/assignee) of the Receivables generated by such Originator as may be
necessary or, in the Buyer’s or the Agent’s opinion, desirable under the UCC of
all appropriate jurisdictions to perfect the Buyer’s ownership interest in such
Receivables and the Related Rights in which an ownership interest has been
assigned to the Buyer hereunder;


 (ii) a written report of the result of UCC and such other searches conducted
against such Persons, in such names, and in such jurisdictions as the Buyer or
the Agent (as the Buyer’s assignee) reasonably may require.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS


SECTION 6.1          Representations and Warranties.
 
In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, as described in Section 5.2, each Originator hereby represents and
warrants with respect to itself that each representation and warranty contained
in the RLSA concerning such Originator or the Receivables sold by such
Originator hereunder is true and correct, and hereby makes the further
representations and warranties set forth in this Section 6.1:
 
(a)          Incorporation and Good Standing.  Such Originator is duly
incorporated with limited liability and validly existing under English law and
has full power and authority under the documents which contain or establish its
constitution and under applicable law to own its property and to conduct its
business as such property is currently owned and such business is currently
conducted.
 
(b)          Due Qualification.  Such Originator is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licences and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licences or approvals, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect with respect to such Originator or the Buyer.
 
- 13 -

--------------------------------------------------------------------------------

(c)          Power and Authority; Due Authorisation.  Such Originator has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Basic Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Basic Documents to which it is a party and (C)
convey an absolute true sale of the Receivables and the Related Rights to the
Buyer on the terms and subject to the conditions herein provided.  Such
Originator has duly authorised by all necessary action such conveyance and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Basic Documents to which such
Originator is a party.
 
(d)          Binding Obligations.  This Agreement and each of the other Basic
Documents to which such Originator is a party constitute legal, valid and
binding obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except as such enforceability may be
limited as described in the transaction legal opinions delivered by Osborne
Clarke on the Amendment Effective Date.  Such Originator’s financial obligations
hereunder and thereunder are direct, unconditional and general obligations which
rank equally with all its other unsecured obligations and liabilities, present
or future, actual or contingent, save for unsecured obligations and liabilities
accorded preference over its other unsecured obligations and liabilities
pursuant to any provision under English law.


(e)          No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Basic Documents to which such Originator is a party, and the
fulfilment of the terms hereof and thereof, will not: (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under the documents which
contain or establish the constitution of such Originator or any indenture,
agreement, mortgage, deed of trust, bond or other instrument or obligation to
which such Originator is a party or by which such Originator or any of its
property is bound or affected (including the Contracts related to the
Receivables originated by such Originator and to be sold (or purposed to be
sold) by such Originator hereunder); (ii) result in the creation or imposition
of any Adverse Claim upon any of the Receivables or the Related Rights pursuant
to the terms of any such indenture, agreement, mortgage, deed of trust, or other
instrument (other than this Agreement and the other Basic Documents); or (iii)
conflict with or violate any applicable law, statute, decree, rule, regulation
or licence to which it or any of its assets or revenues is subject or of any
order, judgment, injunction, decree, resolution, determination or award of any
court or any judicial, administrative or governmental authority or organisation
which applies to it or any of its assets or revenues.
 
(f)          Litigation and Other Proceedings.  (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii): (A)
asserts the invalidity of this Agreement or any other Basic Document; (B) seeks
to prevent the sale of any Receivable or Related Right by such Originator to the
Buyer, the ownership or acquisition by the Buyer of any Receivables or Related
Right or the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document; (C) seeks any determination or ruling
that could materially and adversely affect the performance by such Originator of
its obligations under, or the validity or enforceability of, this Agreement or
any other Basic Document; or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect with respect to such Originator or the Buyer.


- 14 -

--------------------------------------------------------------------------------

(g)          No Consents.  Except where the failure to obtain or make such
authorisation, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect with respect to such Originator or
the Buyer, all consents of any other party (including of any Obligor with
respect to any Receivable to be sold (or purported to be sold) by such
Originator hereunder), and all authorisations, consents, orders and approvals
of, or other actions by, any Governmental Authority, that are required to be
obtained by such Originator in connection with the sale of the Receivables and
Related Rights to the Buyer hereunder or the due execution, delivery and
performance by such Originator of this Agreement or any other Basic Document to
which it is a party and the consummation by such Originator of the transactions
contemplated by this Agreement and the other Basic Documents to which it is a
party have been obtained or made and are in full force and effect.


(h)          Margin Regulations.  Neither such Originator nor any of its
Affiliates is engaged, principally or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meanings of Regulations T, U and X of the Board of Governors
of the Federal Reserve System).  No proceeds of any sale (or purported sale) of
Receivables hereunder will be used by such Originator, directly or indirectly,
to purchase or carry any margin stock (other than repurchases by Volt from time
to time of its outstanding common stock).
 
(i)          Taxes.  Such Originator has (i) timely filed all tax returns
required to be filed by it and (ii) paid, or caused to be paid, all taxes,
assessments and other governmental charges (“Taxes”), if any, other than Taxes
being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided in accordance with UK GAAP, except where
the failure to file or pay could not reasonably be expected to result in a
Material Adverse Effect with respect to such Originator or the Buyer.
 
(j)          Solvency.  Such Originator is solvent and able to pay its debts
within the meaning of Section 123 of the Insolvency Act 1986 (or any statutory
modification or re-enactment thereof) and will not be rendered insolvent by the
transactions contemplated by this Agreement and the other Basic Documents, and,
after giving effect to such transactions: (i) such Originator will not have
intended to incur, or be incurring, debts or liabilities beyond its ability to
pay such debts and liabilities as they mature; and (ii) such Originator will be
able to realise upon its property and pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business.
 
(k)          Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Amendment Effective Date
(five calendar years prior to the date of its UK Joinder Agreement, in the case
of any Additional Originator), other than its name set forth on the signature
pages hereto (or on the signature page to its UK Joinder Agreement, in the case
of any such Additional Originator).  Such Originator has its “centre of main
interests,” as that term is used in Article 3(1) of the EU Insolvency
Regulation, in England and Wales, is a company which is and has, since
incorporation, been resident for tax purposes solely in England and Wales and is
and has been within the charge to United Kingdom corporation tax at all relevant
times with respect to the transactions contemplated in the Basic Documents.


- 15 -

--------------------------------------------------------------------------------

(l)          Investment Company Act.  Such Originator (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and (ii) is not a “covered
fund” under Section 619 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the regulations promulgated thereunder.
 
(m)          No Material Adverse Effect.  Since October 31, 2017, there has been
no Material Adverse Effect with respect to such Originator.
 
(n)          Accuracy of Information.  All certificates, reports, Purchase
Reports, statements, documents and other information furnished to the Buyer, the
Agent (as the Buyer’s assignee) or any other Affected Party by or on behalf of
such Originator pursuant to any provision of this Agreement or any other Basic
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Basic Document, are complete and
correct in all material respects on the date the same are furnished to the
Buyer, Agent (as the Buyer’s assignee) or other such Affected Party and, taken
as a whole, do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.


(o)          Anti-Money Laundering/International Trade Law Compliance.  To such
Originator’s knowledge, no Obligor was an individual person, group, regime,
entity or thing listed or otherwise recognised as a specially designated,
prohibited, sanctioned or debarred person, group, regime, entity or thing, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any anti-terrorism law
(“Sanctioned Person”) at the time of the origination of any Receivable owing by
such Obligor and sold (or purported to be sold) by such Originator pursuant to
this Agreement prior to the Purchase and Sale Termination Date.  Such
Originator, whether in its own right or through any third party, (i) does not
have any of its property in any country subject to a sanctions program
maintained under any anti-terrorism law (each a “Sanctioned Country”) or in the
possession, custody or control of a Sanctioned Person in violation of any
anti-terrorism law; (ii) does no business in or with, and does not derive any of
its income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any anti-terrorism law; and (iii) does not
engage in any dealings or transactions prohibited by any anti-terrorism law.
 
(p)          Perfection Representations.
 
 (i)          This Agreement creates a valid assignment of the Originator’s
right, title and interest in, to and under the Receivables and Related Rights
originated by such Originator that are to be sold (or purported to be sold) by
such Originator hereunder, which assignment, upon the creation of each new
Receivable sold or purported to be sold hereunder, and on the Amendment
Effective Date (in the case of all then-existing Receivables) (A) has been
perfected (subject to the fact that notice of assignment is not required to be
provided to each Obligor until required pursuant to Section 5.01(s) of the RLSA)
and is enforceable against creditors of and purchasers from such Originator and
(B) will be free of all Adverse Claims of such Originator or Persons claiming
through such Originator.
 
- 16 -

--------------------------------------------------------------------------------

 (ii)          [Deleted.]
 
 (iii)          At the time of such Originator’s sale (or purported sale)
hereunder of any Receivable (and Related Rights), such Originator owns and has
good and marketable title to such Receivables (and Related Rights), free and
clear of any Adverse Claim (other than Permitted Liens).
 
 (iv)          [Deleted.]
 
 (v)          Other than the ownership interest granted to the Buyer pursuant to
this Agreement, such Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables originated by
such Originator or Related Rights to be sold (or purported to be sold) by such
Originator hereunder except: (A) as permitted by this Agreement and the other
Basic Documents; and (B) any such prior conveyances having no continuing effect
and as to which any lien or security interest in the conveyed Receivables and
Related Rights, other than any such lien or security interest in favour of the
Buyer (or the Agent, as the Buyer’s assignee), has been released.  Such
Originator is not aware of any judgment lien or tax lien filings against such
Originator.
 
 (vi)          The representations contained in this Section 6.1(p) shall be
continuing and shall remain in full force and effect until the date of the final
payment to the Buyer under RLSA Section 6.07.
 
(q)          [Deleted].
 
(r)          Compliance with Law.  Such Originator has complied with all
applicable laws to which it may be subject, except to the extent that any
failure to so comply could not reasonably be expected to have a Material Adverse
Effect with respect to such Originator or the Buyer.
 
(s)          [Deleted].
 
(t)          Eligible Receivables.  Each Receivable to be sold (or purported to
be sold) by such Originator hereunder, other than any Receivable designated as
not being an Eligible Receivable by the applicable Originator (or by the
Servicer on behalf of such Originator), is an Eligible Receivable on the date of
such sale.
 
(u)          Opinions.  The facts regarding such Originator, the Receivables to
be sold (or purported to be sold) by it hereunder, the Related Security and the
related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the other Basic Documents are
true and correct in all material respects.
 
(v)          Other Basic Documents.  Each representation and warranty in the
RLSA made by or with respect to such Originator or the Receivables to be sold
(or purported to be sold) by such Originator hereunder, or made by such
Originator in any other Basic Document to which such Originator is a party, is
true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) as of the date
when made or deemed made.
 
- 17 -

--------------------------------------------------------------------------------

(w)          Servicing Programs.  No licence or approval is required for the use
by the Buyer, the Agent (as the Buyer’s assignee), the Servicer or any
Sub-Servicer of any software or other computer program used by such Originator
or any prior servicer or subservicer in the servicing of the Receivables to be
sold (or purported to be sold) by such Originator hereunder, other than: (A)
those which have been obtained and are in full force and effect; and (B) those
the failure of which to obtain would not reasonably be expected to have (1) a
Servicer Event of Default or a Potential Servicer Event of Default, or (2) a
Material Adverse Effect with respect to such Originator or the Buyer.
 
(x)          Valid Sale.  Immediately preceding its sale (or purported sale) of
each Receivable (and the Related Rights) hereunder, such Originator was the
owner of such Receivable and Related Rights free and clear of any Adverse Claims
(other than Permitted Liens), and each sale (or purported sale) of Receivables
(and the Related Rights) made by such Originator pursuant to this Agreement
shall constitute a valid sale, transfer and assignment of all of such
Originator’s right, title and interest in, to and under such Receivables and
Related Rights to the Buyer, free and clear of any Adverse Claims (other than
Permitted Liens), enforceable against creditors of, and purchasers from, such
Originator, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganisation, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law. 
In any Insolvency Proceeding of such Originator, the Receivables (and the
Related Rights) to be sold (or purported to be sold) by such Originator
hereunder would not constitute property of the bankruptcy estate of such
Originator.


(y)          Financial Condition.  The financial statements of Volt and its
consolidated subsidiaries furnished from time to time under the RLSA present
fairly in all material respects the consolidated financial position of such
Originator (as contained therein) as at and for the period ended on respective
date therein referenced, all in accordance with UK GAAP, subject, in the case of
interim financial statements, to (i) adjustments of the type which would occur
as a result of a year-end audit and (ii) the absence of notes.
 
(z)           Reliance on Separate Legal Identity.  Such Originator acknowledges
that the Agent and each of the Lenders are entering into the Basic Documents to
which they are parties in reliance upon the Buyer’s identity as a legal entity
separate from such Originator.
 
(aa)         Credit and Collection Policies and Procedures.  Such Originator has
complied in all material respects with the Credit and Collection Policies and
Procedures with regard to each Receivable (and related Contract) to be sold (or
purported to be sold) by such Originator hereunder.
 
(bb)       Adverse Change in Receivables.  At the time of any sale hereunder of
Receivables originated by such Originator, and except as otherwise then or
theretofore disclosed to the Buyer or the Servicer, there has been no material
adverse change in either the collectability or the payment history of such
Receivables.
 
- 18 -

--------------------------------------------------------------------------------

(cc)        No Fraudulent Conveyance.  (i) The value of the consideration, in
money or money’s worth, to be received by such Originator for entering into the
transactions contemplated by this Agreement and the other Basic Documents will
not be significantly less than the value, in money or money’s worth of the
consideration provided by such Originator; (ii) such Originator is entering into
the transactions contemplated by this Agreement and the other Basic Documents in
good faith and for the purpose of carrying on its business, and there are
reasonable grounds for believing that the transactions contemplated hereby will
benefit such Originator; (iii) in entering into the transactions contemplated
hereby, such Originator has not been influenced in approving such transactions
by any desire to put any creditor of such Originator, or any surety or guarantor
of any of such Originator’s liabilities, into a position which, in the event of
such Originator going into insolvent liquidation, would be better than the
position such person would have been in if such transactions, or any Basic
Document, had not been entered into or obligation thereunder performed; and
(iv) the Company is not entering into the transactions contemplated hereby for
the purpose of putting assets beyond the reach of a person who is making, or may
at some time make, a claim against such Originator or of otherwise prejudicing
the interests of such a person in relation to the claim which he is making or
may make.
 
(dd)          Nature of Receivables.  All Receivables sold or purportedly sold
by such Originator hereunder: (i) were originated by such Originator in the
ordinary course of its business, (ii) were sold to Buyer for fair consideration
and reasonably equivalent value and (iii) represent all or a portion of the
purchase price for merchandise, insurance or services within the meaning of
Section 3(c)(5)(A) of the U.S. Investment Company Act of 1940, as amended.
 
(ee)          Intent of Originator.  Such Originator has not sold (or purported
to sell) any interest in any Receivable (or the Related Rights) to the Buyer
with any intent to hinder, delay or defraud any of such Originator’s creditors
or any other person.
 
(ff)          No Default.  No event has occurred which constitutes, or which
with the giving of notice and/or the lapse of time and/or a relevant
determination would constitute, a contravention of, or default under, any such
law, statute, decree, rule, regulation, order, judgment, injunction, decree,
resolution, determination or award or any agreement, document or instrument by
which such Originator or any of its assets is bound or affected, being a
contravention or default which could reasonably be expected materially and
adversely to affect its ability to observe or perform its obligations under the
Basic Documents to which it is a party.
 
(gg)         Insolvency Proceedings.  Such Originator does not contemplate the
commencement of any Insolvency Proceedings or the appointment of an Insolvency
Official in respect of such Originator or any of its property.  No order has
been made, no petition has been presented, and no meeting has been convened for
the purpose of considering a resolution for its winding up (whether out of court
or otherwise).  No petition has been presented for an administration order to be
made in relation to it (whether out of court or otherwise).  No receiver
(including, without limitation, any administrative receiver) has been appointed
in respect of the whole or any part of any of its property, assets and/or
undertaking.  No composition in satisfaction of its debts, or scheme of
arrangement of its affairs, or compromise or arrangement between it and its
creditors generally and/or members or any class of its creditors and/or members,
has been proposed, sanctioned or approved by it (other than bona fide
settlements of genuine disputes in the ordinary course of business).  No
distress, distraint, charging order, garnishee order, execution, diligence or
other process has been levied or (so far as it is aware) applied for in respect
of the whole or any part of its property, assets and/or undertaking.  No steps
have been taken by its directors or, so far as it is aware, by any third party,
and no circumstances exist as far as it is aware, which might reasonably be
expected to render any of the warranties and representations contained in this
subsection (gg) to be no longer true and accurate.
 
- 19 -

--------------------------------------------------------------------------------

(hh)          Arm’s-Length Terms.  The transactions contemplated by the Basic
Documents to which such Originator is expressed to be a party are on
arm’s-length terms and are being entered into by it bona fide for the purpose of
carrying on its business.
 
(ii)           Data Protection.  No Obligor was an individual person at the time
of the origination of any Receivable owing by such Obligor and sold (or
purported to be sold) by such Originator pursuant to this Agreement prior to the
Purchase and Sale Termination Date.
 
(jj)          Licences.  Such Originator has all necessary licences for carrying
on the enforcement, collection and origination of the Receivables and the
performance of its obligations under the Basic Documents to which it is
expressed as a party.
 
SECTION 6.2          Reaffirmation of Representations and Warranties by each
Originator.
 
Each Originator shall be deemed to have made the certifications referenced in
Section 5.2 at the times, and subject to the terms and conditions, specified in
that section.


SECTION 6.3          Further Representations and Warranties for US Ownership
Filings.


In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, as described in Section 5.2, each Originator hereby makes the further
representations and warranties set forth in this Section 6.3:
 
(a)          Location.  To the extent such Originator is (or is deemed to be)
“located” (as such term is defined in the applicable UCC) in a jurisdiction
within the United States, such Originator is so located (or is deemed to be so
located) solely in the jurisdiction specified in Schedule I and, since the date
occurring five calendar years prior to the Amendment Effective Date (five
calendar years prior to the date of its UK Joinder Agreement, in the case of any
Additional Originator), has not been so located (or deemed to have been so
located) in any other jurisdiction within the United States.  Such Originator
keeps its records concerning the Receivables only at the address(es) set forth
in Schedule II, as such address(es) may be updated from time to time upon prior
written notice to the Buyer and the Agent (as the Buyer’s assignee).
 
(b)          Further Perfection Representations.
 
 (i)          This Agreement creates a valid and continuing ownership interest
(as defined in the applicable UCC) in the Originator’s right, title and interest
in, to and under the Receivables and Related Rights originated by such
Originator and to be sold (or purported to be sold) by such Originator
hereunder, which ownership interest, upon the creation of each new Receivable
sold or purported to be sold hereunder, and on the Amendment Effective Date (in
the case of all then-existing Receivables) has been perfected (within the
meaning of Article 9 of the UCC).
 
- 20 -

--------------------------------------------------------------------------------

 (ii)          The Receivables originated by such Originator and to be sold (or
purported to be sold) by such Originator hereunder constitute “accounts” within
the meaning of Article 9 of the UCC.
 
 (iii)          All appropriate financing statements (including any applicable
amendments and continuations) have been filed in each filing office in the
appropriate jurisdictions necessary under applicable law in order to perfect
(and continue the perfection of) the sale to the Buyer of (and to protect the
Buyer’s ownership interest in) the Receivables and Related Rights to be sold (or
purported to be sold) by such Originator hereunder against all creditors of and
purchasers from such Originator, and all filing fees and taxes, if any, payable
in connection with such filings have been paid in full.
 
 (iv)          Such Originator has not authorised the filing of, and is not
aware of, any financing statements filed against such Originator that include a
description of collateral covering the Receivables originated by such Originator
and Related Rights to be sold (or purported to be sold) by such Originator
hereunder, other than any financing statement (X) in favour of the Buyer (or the
Agent, as the Buyer’s assignee), or (Y) that has been terminated or amended (or
is being concurrently terminated or amended) to reflect the release of any
security interest in such Receivables and Related Rights.
 
 (v)          The representations contained in this Section 6.3(b) shall be
continuing and shall remain in full force and effect until the date of the final
payment to the Buyer under RLSA Section 6.07.
 
ARTICLE VII
COVENANTS OF THE ORIGINATORS


SECTION 7.1          Covenants.
 
Each Originator will, unless the Buyer or the Agent (as the Buyer’s assignee)
shall otherwise consent in writing, perform the following covenants:
 
(a)          Existence.  Such Originator shall remain duly incorporated and
validly existing in good standing under the laws of its jurisdiction of
incorporation, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification shall be necessary to protect the
validity and enforceability of this Agreement, the other Basic Documents to
which such Originator is a party, and the Receivables (and Related Rights) to be
sold (or purported to be sold) by such Originator hereunder.
 
(b)          Financial Reporting.  Each Originator will maintain a system of
accounting established and administered in accordance with UK GAAP, and each
Originator shall furnish to the Servicer such information as the Servicer may
from time to time reasonably request relating to such system.
 
- 21 -

--------------------------------------------------------------------------------

(c)          Notices.  Such Originator will notify the Servicer in writing of
any of the following events promptly upon a Senior Officer of such Originator
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by such Originator with respect thereto:
 
 (i)          Termination Event or Potential Termination Event.  Notice of the
occurrence of any Termination Event or Potential Termination Event that has
occurred and is continuing.
 
 (ii)          Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by such Originator under
this Agreement or any other Basic Document to be true and correct in any
material respect when made or deemed made.
 
 (iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding against or involving such Originator that
could reasonably be expected to have a Material Adverse Effect with respect to
such Originator or the Buyer.
 
 (iv)          Adverse Claim.  (A) Any Person claiming through such Originator
shall obtain an Adverse Claim upon any Receivables (or Related Rights) sold (or
purported to be sold) by such Originator hereunder, or (B) any Obligor shall
receive any change in payment instructions (from a Person other than the
Servicer or the Agent) with respect to any Receivables sold (or purported to be
sold) by such Originator hereunder.
 
 (v)          Name Changes, Etc.  At least thirty (30) days’ prior notice (or
such shorter period of time as may be agreed by the Agent in its sole
discretion) before any change described in Section 7.3(a).
 
 (vi)          Change in Accountants or Accounting Policy.  Any change in (i)
the external accountants of such Originator or (ii) any material accounting
policy of such Originator that is relevant to the transactions contemplated by
this Agreement or any other Basic Document (it being understood that any change
to the way such Originator accounts for the Receivables shall be deemed
“material” for such purpose).


 (vii)          Material Adverse Change.  Any material adverse change in the
business, operations, property or financial or other condition of such
Originator, whether or not the same otherwise would constitute a Material
Adverse Effect with respect to such Originator or the Buyer.
 
(d)          Conduct of Business.  Such Originator will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is currently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
organisation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect with respect to such Originator or the Buyer.
 
(e)          Compliance with Laws.  Such Originator will comply with all
applicable laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect with respect to such
Originator or the Buyer.
 
- 22 -

--------------------------------------------------------------------------------

(f)          Furnishing of Information and Inspection of Receivables.  Such
Originator will cooperate with the Buyer and the Servicer in furnishing the
information, and permitting the inspections, required under the RLSA.
 
(g)          Payments on Receivables, UK Lockbox Accounts.  Such Originator (or
the Servicer or a Sub-Servicer on its behalf) will, at all times, instruct all
Obligors (other than those listed on Schedule VI) to deliver payments on the
Receivables sold (or purported to be sold) by such Originator hereunder to the
UK Lockbox Account designated for such Originator’s use (or as otherwise
directed by the Servicer with the consent of the Agent (as the Buyer’s
assignee)) and shall promptly (or with respect to any Obligor identified in Part
B of Schedule VI, within sixty (60) days after the Amendment Effective Date)
direct any Obligor listed on Schedule VI to remit all future payments to a
different bank account.  Such Originator (or the Servicer or a Sub-Servicer on
its behalf) will maintain, at all times, such books and records as may be
necessary to identify Collections received from time to time such Receivables. 
If, notwithstanding the instructions given to Obligors as described above, any
payments or other Collections on any Receivables sold (or purported to be sold)
by such Originator hereunder are received by such Originator, such Originator
shall hold such payments in trust for the benefit of the Buyer and the Agent (as
the Buyer’s assignee) and shall promptly (and in any event within one (1)
Business Day after receipt (if such Business Day is not also a London Business
Day then no later than the next London Business Day thereafter that also is a
Business Day)) remit such payments to the UK Lockbox Account designated for such
Originator’s use.  Such Originator shall not cause (or direct that) funds other
than Collections on Receivables sold (or purported to be sold) by such
Originator hereunder be deposited into the UK Lockbox Account designated for
such Originator’s use.


(h)          Sales, Liens, Etc.  Except as otherwise provided in this Agreement
or permitted under the RLSA, such Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim (claiming through such Originator) upon or with respect to any
Receivable (or Related Rights).
 
(i)          Extension or Amendment of Receivables.  Except as otherwise
permitted by the RLSA, such Originator will not, directly or indirectly, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Receivable sold (or purported to be sold) by such Originator
hereunder or amend, modify or waive any term or condition of any related
Contract.  Such Originator shall, at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables sold (or purported to be sold) by such Originator hereunder, and
timely and fully comply with the Credit and Collection Policies and Procedures
with regard to each such Receivable and the related Contract; and the exercise
by the Buyer of its rights under this Agreement shall not relieve either
Originator of such obligations.
 
(j)          Change in Credit and Collection Policies and Procedures.  Such
Originator will not make any material change in the Credit and Collection
Policies and Procedures without prior written consent of the Agent (as the
Buyer’s assignee), except for any such changes otherwise permitted under the
RLSA.  Promptly following any change in the Credit and Collection Policies and
Procedures, such Originator will deliver a copy of the updated Credit and
Collection Policies and Procedures to the Buyer and the Agent (as the Buyer’s
assignee), to the extent the Servicer has not already done so.
 
- 23 -

--------------------------------------------------------------------------------

(k)          Identifying of Records.  Such Originator shall identify (or cause
the Servicer to identify) its master data processing records relating to
Receivables sold (or purported to be sold) by such Originator hereunder (and, to
the extent applicable, related Contracts) with a legend that indicates that such
Receivables have been sold to the Buyer in accordance with this Agreement and
pledged by the Buyer to the Agent in accordance with the RLSA.
 
(l)           [Deleted].


(m)        Books and Records.  Such Originator shall (i) maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Receivables sold
(or purported to be sold) by such Originator hereunder (and related Contracts)
in the event of the destruction of the originals thereof) and (ii) keep and
maintain (or cause the Servicer to keep and maintain) all documents, books,
records, computer tapes and disks and other information reasonably necessary or
advisable for the collection of such Receivables (including records adequate to
permit, on a daily basis, the clear and unambiguous identification of such
Receivables, and all Collections of and adjustments to such Receivables, in such
a manner as to distinguish them from other Receivables, Collections and
adjustments).


(n)           Ownership Interest, Etc.  Such Originator shall (and shall cause
the Servicer to), at such Originator’s expense, take all action necessary or
reasonably desirable to establish and maintain a valid and enforceable first
priority true sale of the Receivables (and Related Rights) sold (or purported to
be sold) hereunder by such Originator to the Buyer, free and clear of any
Adverse Claim claiming through such Originator.  The foregoing shall include the
taking of such actions as may be necessary or desirable to perfect, protect or
more fully evidence the aforesaid interests as the Agent (as the Buyer’s
assignee) may reasonably request but shall not need to serve notice of
assignment on each Obligor in respect of each Receivable.
 
(o)          Further Assurances.  Such Originator hereby authorises and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all such further instruments and documents, and to take all such
further actions, that may be necessary or desirable, or that the Buyer or the
Agent (as the Buyer’s assignee) may reasonably request, to perfect, protect or
more fully evidence purchases made hereunder and/or the security interest
granted pursuant to the RLSA or any other Basic Document, or to enable the Buyer
or the Agent (as the Buyer’s assignee) to exercise and enforce their respective
rights and remedies under this Agreement or any other Basic Document.  Without
limiting the foregoing, such Originator hereby authorises, and will, upon the
request of the Buyer or the Agent (as the Buyer’s assignee), at such
Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Agent (as the Buyer’s assignee) may reasonably request, to perfect, protect
or evidence any of the foregoing.
 
(p)          Mergers, Acquisitions, Sales, Etc.  Such Originator shall not (i)
be a party to any merger, consolidation or other restructuring that would
violate any provision of the RLSA and, in any event, without having provided the
Buyer, the Servicer and the Agent with 30 days’ prior notice thereof (or such
shorter period of time as may be agreed by the Agent in its sole discretion) and
complied with such Perfection and related matters as may be required under the
RLSA or as the Agent otherwise reasonably may request pursuant to Section 8.3,
or (ii) directly or indirectly sell, transfer, assign, convey or lease (A)
whether in one or a series of transactions, all or substantially all of its
assets or (B) any Receivables or any interest therein (other than pursuant to
this Agreement).


- 24 -

--------------------------------------------------------------------------------

(q)          Frequency of Billing.  Such Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all Receivables
sold (or purported to be sold) by such Originator hereunder in accordance with
the Credit and Collection Policies and Procedures, but in any event no less
frequently than as required under the Contracts related to such Receivables.
 
(r)          Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  Such Originator shall take reasonable steps to avoid any Receivable sold
(or purported to be sold) by such Originator hereunder to be or become evidenced
by any “instrument” or “chattel paper” (as defined in the applicable UCC).  In
the event that any such Receivable nevertheless shall be or become so evidenced,
then such Originator shall promptly notify the Buyer and the Agent (as the
Buyer’s assignee) and deliver such instrument or chattel paper to the Agent
(with such indorsements, if any, as the Agent reasonably may require).
 
(s)          Insurance.  Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.
 
(t)          RPSA Subordinated Notes, Etc.  Such Originator will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including the filing of any financing statement) or with respect to, the RPSA
Subordinated Note issued to such Originator.
 
(u)          Accuracy of Information.  Such Originator shall use all reasonable
endeavours to procure that all information and reports furnished by it or on its
behalf under the Basic Documents are accurate in all material respects with
reference to the facts and circumstances then subsisting.
 
(v)          Risk Retention.  Such Originator undertakes to acquire on the
Amendment Effective Date, and hold on an ongoing basis for so long as any RPSA
Subordinated Note remains outstanding, a material net economic interest of not
less than 5.0 percent (5.0%) of the nominal value of the securitised exposures
through retention of the first loss tranche in the Receivables sold (or
purported to be sold) hereunder by way of deferred purchase price (the “Risk
Retention”).  Such Originator further agrees not to sell, hedge or otherwise
mitigate its credit risk under or associated with the Risk Retention, except to
the extent permitted by the Securitisation Regulation EU 2017-2402.
 
- 25 -

--------------------------------------------------------------------------------

SECTION 7.2          Separateness Covenants.
 
Each Originator hereby acknowledges that this Agreement and the other Basic
Documents are being entered into in reliance upon the Buyer’s identity as a
legal entity separate from such Originator and its other Affiliates.  Therefore,
from and after the date hereof, each Originator shall take all reasonable steps
necessary to make it apparent to third Persons that the Buyer is an entity with
assets and liabilities distinct from those of such Originator and is not a
division of such Originator.  Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
such Originator shall take such actions as shall be required in order that:
 
(a)           such Originator shall not be involved in the day to day management
of the Buyer;
 
(b)          such Originator shall maintain separate corporate records and books
of account from the Buyer and otherwise will observe corporate formalities and
have a separate area from the Buyer for its business (which may be located at
the same address as the Buyer and, to the extent that it and the Buyer have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses);
 
(c)          the financial statements and books and records of such Originator
shall be prepared so as to reflect, and shall reflect, the separate existence of
the Buyer;
 
(d)          unless (but only to the extent) otherwise permitted by the RLSA,
(i) such Originator shall maintain its property (including deposit accounts)
separately from the property (including deposit accounts) of the Buyer and (ii)
such Originator’s property, and records relating thereto, have not been, are
not, and shall not be, commingled with those of the Buyer;


(e)          such Originator shall not act as an agent for the Buyer (except in
the capacity of a Sub-Servicer, to the extent (if ever) hereafter engaged in
such capacity in accordance with the Basic Documents);
 
(f)          such Originator shall not conduct any of the business of the Buyer
in its own name (except in the capacity of a Sub-Servicer, to the extent (if
ever) hereafter engaged in such capacity in accordance with the Basic
Documents);
 
(g)           such Originator shall not pay any liabilities of the Buyer out of
its own funds or assets;
 
(h)           such Originator shall maintain an arm’s-length relationship with
the Buyer;
 
(i)            such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;
 
(j)            such Originator shall not acquire obligations of the Buyer (other
than the RPSA Subordinated Note of such Originator);
 
(k)         such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Buyer, including shared office
space;
 
(l)            such Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;
 
- 26 -

--------------------------------------------------------------------------------

(m)          such Originator shall correct any known misunderstanding respecting
its separate identity from the Buyer;
 
(n)          except under or as contemplated by the RLSA or this Agreement, such
Originator shall not enter into, or be a party to, any transaction with the
Buyer, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favourable to the Buyer than would be obtained
in a comparable arm’s-length transaction with an unrelated third party;


(o)           such Originator shall not pay the salaries of the Buyer’s
employees (if any); and
 
(p)           to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in the Buyer’s operating agreement or in
the RLSA, in each case to the extent applicable to such Originator.
 
SECTION 7.3.          US Filings Covenants.
 
Each Originator will, unless the Buyer or the Agent (as the Buyer’s assignee)
shall otherwise consent in writing, perform the following additional covenants:
 
(a)          Fundamental Changes.  Such Originator shall not make any change in
its name or location of organisation or any other change in its identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or the RLSA “seriously
misleading” as such term (or similar term) is used in the applicable UCC, in
each case unless the Buyer, the Servicer and the Agent each have received 30
days’ prior notice thereof (or such shorter period of time as may be agreed by
the Agent in its sole discretion) and complied with such Perfection and related
matters as may be required under the RLSA or as the Agent otherwise reasonably
may request pursuant to Section 8.3.
 
(b)           Ownership Interest, Etc.  Such Originator shall (and shall cause
the Servicer to), at such Originator’s expense, take all action necessary or
reasonably desirable to establish and maintain a valid and enforceable first
priority perfected (within the meaning of Article 9 of the UCC) true sale of the
Receivables (and Related Rights) sold (or purported to be sold) hereunder by
such Originator to the Buyer, free and clear of any Adverse Claim claiming
through such Originator.  The foregoing shall include the taking of such actions
as may be necessary or desirable to perfect, protect or more fully evidence the
aforesaid interests as the Agent (as the Buyer’s assignee) may reasonably
request but shall not need to serve notice of assignment on each Obligor in
respect of each Receivable.  Notwithstanding anything to the contrary contained
in this Agreement, such Originator shall not have any authority, directly or
indirectly, to file a termination, partial termination, release, partial release
or other amendment to any financing statement filed in connection with the
transactions contemplated by this Agreement or the RLSA, without the prior
written consent of the Agent.


- 27 -

--------------------------------------------------------------------------------

ARTICLE VIII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES


SECTION 8.1          Rights of the Buyer.
 
Each Originator hereby authorises the Buyer and the Servicer, and their
respective designees or assignees under this Agreement or the RLSA (including
the Agent), to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold (or purported to be sold) by such Originator
hereunder, including endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Agent shall not take any of the
foregoing actions unless a Termination Event or an Event of Default has occurred
and is continuing.
 
SECTION 8.2          Responsibilities of the Originators.


Anything herein to the contrary notwithstanding:
 
(a)          Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.
 
(b)          None of the Buyer, the Servicer, any Sub-Servicer (other than in
its capacity as an Originator, if applicable) or the Agent shall have any
obligation or liability to any Obligor or any other third Person with respect to
any Receivables sold (or purported to be sold) by the Originators hereunder, any
Contracts related thereto or any other related agreements, nor shall any of them
be obligated to perform any of the obligations of such Originator thereunder.
 
(c)           [Deleted.]
 
(d)          To the extent that the sale (or purported sale) of a Receivable to
the Buyer does not entitle the Buyer to the entire interest therein, the
Originator shall hold that interest as trustee for the Buyer and shall not
thereafter deal in any way with any interest in the relevant Receivable save as
expressly permitted under this Agreement.
 
SECTION 8.3          Further Action Evidencing Purchases.


Each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Buyer, the Servicer, any Sub-Servicer or the Agent (as the
Buyer’s assignee) may reasonably request in order to perfect, protect or more
fully evidence the Receivables sold (or purported to be sold) by such Originator
hereunder (and Related Rights), or to enable the Buyer and the Agent (as the
Buyer’s assignee) to exercise or enforce any of its rights hereunder or under
any other Basic Document.
 
- 28 -

--------------------------------------------------------------------------------

SECTION 8.4          Application of Collections.


Any payment by an Obligor in respect of any indebtedness or other monetary
obligation owed by such Obligor to any Originator shall, except as otherwise
specified by such Obligor or required by contract or applicable law and unless
otherwise instructed by the Servicer (with the prior written consent of the
Agent (as the Buyer’s assignee)) or the Agent, be applied as a Collection of any
Receivable or Receivables of such Obligor sold (or purported to be sold) by such
Originator hereunder to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness or
other monetary obligation of such Obligor.
 
SECTION 8.5          Performance of Obligations.


Each Originator shall (i) perform all of its obligations under the Contracts
related to the Receivables to be sold (or purported to be sold) by such
Originator hereunder to the same extent as if interests in such Receivables had
not been transferred hereunder, and the exercise by the Buyer or the Agent (as
the Buyer’s assignee) of its rights hereunder shall not relieve any Originator
from any such obligations and (ii) pay when due any Taxes, including any sales
taxes payable in connection with the Receivables generated by such Originator
and their creation and satisfaction.


ARTICLE IX
TERMINATION EVENTS


SECTION 9.1          Termination Events.
 
Each of the following events or occurrences described in this Section 9.1 shall
constitute a “Termination Event” (each event which with notice or the passage of
time or both would become a Termination Event being referred to herein as a
“Potential Termination Event”):
 
(a)           the Amortization Date shall have occurred;
 
(b)          any Originator shall fail to make when due any payment or deposit
to be made by such Originator under this Agreement or any other Basic Document
to which it is a party and such failure shall remain unremedied for two (2)
Business Days;
 
(c)          any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement
or in any other Basic Document to which such Originator is a party or in any
other written information or report (insofar as pertaining to such Originator)
by the Buyer or the Servicer to the Agent shall be untrue or incorrect in any
material respect when made and, if capable of correction, shall not be corrected
within thirty (30) days after any Senior Officer of such Originator has
knowledge thereof or after written notice of such failure shall have been given
by the Agent to the Buyer and the Servicer; provided that, if such breach is
incapable of being cured, such thirty (30) day grace period shall not apply; and
provided, further that if any breach described above is cured in the manner
provided in Section 4.5, or by the Originator’s making of an indemnification
payment under Section 10.1 on account of such breach, in each case in accordance
with this Agreement (and as and to the extent permitted under the RLSA), such
breach shall not constitute a Termination Event;


(d)          any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Basic Document to
which it is a party on its part to be performed or observed and such continues
unremedied for more than thirty (30) days after any Senior Officer of such
Originator has knowledge thereof or after written notice of such failure shall
have been given by the Agent to the Buyer and the Servicer;
 
- 29 -

--------------------------------------------------------------------------------

(e)           any Event of Bankruptcy shall occur with respect to any
Originator; or
 
(f)          the Buyer (and not the Servicer), upon the occurrence and during
the continuation of a “Termination Event” under that certain Amended and
Restated Receivables Purchase and Sale Agreement, dated as of the date hereof,
among Volt Management Corp., P/S Partner Solutions, Ltd., Volt and the Buyer (as
amended, restated, supplemented or otherwise modified from time to time, the “US
RPSA”), shall have declared the Purchase Facility (as defined in the US RPSA)
terminated as provided in Section 9.2(a) of the US RPSA.
 
SECTION 9.2          Remedies.


(a)          Optional Termination.  Upon the occurrence and during the
continuation of a Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Agent, shall have the option, by notice to the
Originators (with a copy to the Agent and the Lenders), to declare the Purchase
Facility terminated.
 
(b)          Remedies Cumulative.  Upon any termination of the Purchase Facility
pursuant to Section 9.2(a), the Buyer and the Agent (as Buyer’s assignee) shall
have, in addition to all other rights and remedies under this Agreement, all
other rights and remedies provided under the UCC of each applicable jurisdiction
and other applicable laws, which rights shall be cumulative.


ARTICLE X
INDEMNIFICATION


SECTION 10.1          Indemnities by Originators.


(a)          Without limiting any other rights that the Buyer or the Agent (as
the Buyer’s assignee) may have hereunder or under applicable law, and except to
the extent of matters addressed in accordance with Section 4.5, each Originator
hereby agrees to indemnify the Buyer, the Agent (as the Buyer’s assignee) and
each Lender (as the principals for whom the Agent is acting as agent), and each
of their respective officers, directors, employees and agents (each of the
foregoing Persons being individually called an “RPSA Indemnified Party”),
forthwith on demand by the Borrower (in the case of the Buyer and its officers,
directors, employees and agents) or the Agent (as to each other RPSA Indemnified
Party), from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related reasonable costs and expenses (including
reasonable attorneys’ fees) awarded against or incurred by any of them arising
out of, relating to or in connection with:
 
 (i)          the transfer by such Originator of any interest in any Receivable
sold (or purported to be sold) by such Originator hereunder (other than the
transfer thereof hereunder);


- 30 -

--------------------------------------------------------------------------------

 (ii)           any representation, warranty or statement made or deemed made by
such Originator (or any of its respective officers) under or in connection with
this Agreement which shall have been untrue or incorrect when made or deemed
made;
 
 (iii)          the failure by such Originator to comply with the terms of any
Basic Document to which such Originator is a party or with any applicable law
with respect to any Receivable sold (or purported to be sold) by such Originator
hereunder or the related Contract; or the failure of any Receivable sold (or
purported to be sold) by such Originator hereunder (or the related Contract) to
conform to any such applicable law;
 
 (iv)          the lack of an enforceable ownership interest in the Receivables
(and all Related Security) sold (or purported to be sold) by such Originator
hereunder against all Persons (including any Insolvency Official), in either
case, free and clear of any Adverse Claim (other than Permitted Liens);
 
 (v)          the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivable sold (or purported to be
sold) by such Originator hereunder;


 (vi)           any dispute, claim, offset or defence (other than discharge in
an Insolvency Proceeding) of the Obligor to the payment of any Receivable sold
(or purported to be sold) by such Originator hereunder (including a defence
based on such Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms) or any other claim resulting from or relating to
collection activities with respect to such Receivable;


 (vii)          any failure of such Originator (A) to perform any its duties or
obligations in accordance with the provisions hereof and of each other Basic
Document to which such Originator is a party and related to Receivables sold (or
purported to be sold) by such Originator hereunder or (B) to timely and fully
comply with the Credit and Collection Policies and Procedures in regard to each
such Receivable;
 
 (viii)          any product liability, environmental or other suit or claim
arising out of or in connection with any Receivable or other merchandise, goods
or services which are the subject of or related to any Receivable sold (or
purported to be sold) by such Originator hereunder;
 
 (ix)          except if (but only to the extent) otherwise permitted under the
RLSA, the commingling by or on behalf of such Originator of Collections of
Receivables sold (or purported to be sold) by such Originator hereunder at any
time with other funds;


 (x)          any investigation, litigation or proceeding (actual or threatened)
by or on behalf of or with respect to such Originator and related to this
Agreement or any other Basic Document to which such Originator is a party or in
respect of any Receivable sold (or purported to be sold) by such Originator
hereunder (or any Related Rights);
 
- 31 -

--------------------------------------------------------------------------------

 (xi)          any set-off by any Obligor (or any Affiliate thereof) with
respect to any Receivable sold (or purported to be sold) by such Originator
hereunder;
 
 (xii)          any claim brought by any Person other than an RPSA Indemnified
Party arising from any activity by such Originator;
 
 (xiii)          the failure by such Originator to pay when due any Taxes,
including sales, excise or personal property taxes; or
 
 (xiv)          any tax or governmental fee or charge, all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including reasonable attorneys’ fees, in defending against
all or any part of the foregoing, which are required to be paid by reason of the
purchase or ownership of the Receivables sold (or purported to be sold) by such
Originator hereunder (or any Related Rights);
 
provided that such indemnity shall not be available to any RPSA Indemnified
Party to the extent that such losses, claims, damages, liabilities or related
expenses: (x) are determined by a court of competent jurisdiction in a final
judgment to have resulted from the gross negligence or wilful misconduct of (i)
such RPSA Indemnified Party, (ii) the Agent (but only in the case of any RPSA
Indemnified Party claiming through the Agent), or (iii) any Lender (but only in
the case of any RPSA Indemnified Party claiming through such Lender); or (y)
constitute recourse with respect to a Receivable by reason of the bankruptcy or
insolvency, lack of creditworthiness or other financial inability to pay of the
related Obligor.
 
(b)          Notwithstanding anything to the contrary in this Agreement, solely
for purposes of such Originator’s indemnification obligations in clauses (ii),
(iii) and (vii) of Subsection (a) above, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect (or similar concepts of materiality) shall be deemed to be not so
qualified.
 
SECTION 10.2        Other Indemnification.
 
If for any reason the foregoing indemnification is unavailable to any RPSA
Indemnified Party or insufficient to hold it harmless, then the Originators,
jointly and severally, shall contribute to the amount paid or payable by such
RPSA Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
such Originator and its Affiliates (excluding the Buyer) on the one hand and
such RPSA Indemnified Party on the other hand in the matters contemplated by
this Agreement as well as the relative fault of such Originator and its
Affiliates (excluding the Buyer) and such RPSA Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations.  The reimbursement, indemnity and contribution obligations of
such Originator under this Article shall be in addition to any liability which
such Originator may otherwise have, shall extend upon the same terms and
conditions to such RPSA Indemnified Party, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
such Originator and the RPSA Indemnified Parties.
 
- 32 -

--------------------------------------------------------------------------------

SECTION 10.3        Survival of Indemnification.


Any indemnification or contribution under this Article shall survive the
termination of this Agreement.


ARTICLE XI
MISCELLANEOUS
 
SECTION 11.1         Amendments, Etc.
 
(a)          The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator; provided in all cases that the prior
written consent of the Agent (as the Buyer’s assignee) shall have been obtained.
 
(b)          No failure or delay on the part of any party hereto, or of the
Agent (as the Buyer’s assignee), in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on any party
hereto, or of the Agent (as the Buyer’s assignee), in any case shall entitle it
to any notice or demand in similar or other circumstances.  No waiver or
approval by any party hereto or by the Agent (as the Buyer’s assignee), shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
(c)          This Agreement and the Basic Documents to which the Originators are
party contain a final and complete integration of all prior expressions by the
parties hereto and the Agent (as the Buyer’s assignee), with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto or thereto, and the Agent (as the Buyer’s assignee),
with respect to the subject matter hereof or thereof, superseding all applicable
prior oral or written understandings.
 
SECTION 11.2          Notices, Etc.


All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be delivered or sent by facsimile, electronic mail or
by overnight mail, to the intended party at the mailing or electronic mail
address or facsimile number of such party set forth under its name on Schedule
IV (or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto).  In the case of the
Agent, notices and other communications provided for hereunder shall be given to
the Agent in the manner provided under the RLSA.  All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile or electronic mail, when sent,
receipt confirmed by telephone or electronic means.
 
- 33 -

--------------------------------------------------------------------------------

SECTION 11.3          No Waiver; Cumulative Remedies.


The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.  Without limiting the foregoing, each Originator hereby
authorises the Buyer and the Agent (as the Buyer’s assignee), at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Buyer arising in connection with the
Basic Documents (including amounts payable pursuant to Article X) that are then
due and payable or that are not then due and payable but have accrued, any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and any and all indebtedness at any time owing to or for the
credit or the account of such Originator.
 
SECTION 11.4          Binding Effect; Assignability.
 
This Agreement shall be binding upon and inure to the benefit of the Buyer and
each Originator and their respective successors and permitted assigns.  No
Originator may assign any of its rights hereunder or any interest herein without
the prior written consent of the Buyer and the Agent (as the Buyer’s assignee). 
The Buyer is assigning its rights under this Agreement to the Agent concurrently
with the execution and delivery of this Agreement.  This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms and shall remain in full force and effect until such time as the
parties hereto shall agree.  The rights and remedies with respect to any breach
of any representation and warranty made by any Originator pursuant to Article VI
and the indemnification and payment provisions of Article X and Section 11.6
shall be continuing and shall survive any termination of this Agreement.
 
SECTION 11.5          Governing Law.


This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
SECTION 11.6          Costs, Expenses and Taxes.
 
In addition to the obligations of the Originators under Article X, each
Originator, severally and for itself alone, agrees to pay on demand:
 
(a)          to the Buyer, all reasonable out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement;
 
(b)          to the Buyer, all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Buyer or the Agent (as the Buyer’s
assignee) incurred in connection with the enforcement against such Originator of
any of their respective rights or remedies under the provisions of this
Agreement and the other Basic Documents; and
 
(c)          all stamp, franchise and other taxes and fees payable in connection
with the execution, delivery, filing and recording of this Agreement or the
other Basic Documents to be delivered hereunder, and agrees to indemnify each
RPSA Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omitting to pay such taxes and fees.


- 34 -

--------------------------------------------------------------------------------

SECTION 11.7          Jurisdiction.


(a)          Subject to Subsection (d) below, the courts of England have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (each a “Dispute”).
 
(b)        The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and that, accordingly, no
party hereto will argue to the contrary.
 
(c)         Each Originator agrees not to claim, and hereby irrevocably waives,
any immunity from legal process in connection with this Agreement under any law
of any applicable jurisdiction which it is entitled to claim or which may be
attributed to it in respect of itself or its assets to the fullest extent
permitted by the laws of such jurisdiction.
 
(d)          This Section 11.7 is for the benefit of the Buyer only.  As a
result, the Buyer shall not be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by law,
the Buyer may take concurrent proceedings in any number of jurisdictions.
 
SECTION 11.8        [Deleted].
 
SECTION 11.9         Execution in Counterparts.


This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be equally
effective as delivery of an originally executed counterpart.
 
SECTION 11.10       Acknowledgment and Agreement.


By execution below, each Originator expressly acknowledges and agrees that all
of the Buyer’s rights, title, and interests in, to, and under this Agreement
(but not its obligations), shall be assigned by the Buyer to the Agent (for the
benefit of the Lenders) pursuant to the RLSA, and each Originator consents to
such assignment.  Each of the parties hereto acknowledges and agrees that Agent
(on its own behalf and on behalf of the Lenders) shall be a third-party
beneficiary of the rights of the Buyer arising hereunder and under any other
Basic Documents to which any Originator is a party and, notwithstanding anything
to the contrary contained herein or in any other Basic Document, during the
occurrence and continuation of an Event of Default, the Agent, and not the
Buyer, shall have the sole right to exercise all such rights and related
remedies to the fullest extent provided under the RLSA.
 
- 35 -

--------------------------------------------------------------------------------

SECTION 11.11       Non-Petition.


Each Originator (each acting in any capacity whatsoever) hereby agrees with the
Buyer and acknowledges that it will not be entitled to take any steps:
 
(a)          to enforce either RPSA Subordinated Note, other than when expressly
permitted to do so under the terms thereof;
 
(b)          to take or join any person in taking steps against the Buyer for
the purpose of obtaining payment of any amount due from the Buyer to it;
 
(c)          to initiate or join any person in initiating any Insolvency
Proceedings in relation to the Buyer or the appointment of an Insolvency
Official in relation to the Buyer or in relation to the whole or any part of the
undertakings or assets of the Buyer; or
 
(d)          that would result in any amount held by or on behalf of the Buyer
being applied, or any Obligations owed to that Originator being met, otherwise
than in accordance with the priority of payments set forth in Section 6.03(b) of
the RLSA, or to take any proceedings that would result in the same.
 
The agreements in this Section 11.11 shall survive any termination of this
Agreement.
 
SECTION 11.12          Mutual Negotiations.


This Agreement and the other Basic Documents to which the Originators are a
party are the product of mutual negotiations by the parties hereto or thereto
and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any such other Basic Document or any provision hereof or thereof or
to have provided the same.  Accordingly, in the event of any inconsistency or
ambiguity of any provision of this Agreement or any such other Basic Document,
such inconsistency or ambiguity shall not be interpreted against any party
because of such party’s relative involvement in the drafting thereof.
 
SECTION 11.13          Severability.


Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 11.14          Service of Process.
 
(a)          Without prejudice to any other mode of service allowed under any
relevant law, each of Volt and the Buyer hereby:
 
(i)          irrevocably appoints Volt Europe Holdings Limited (registered
number 01358234) of Volt House, 3 Chapel Road, Redhill, Surrey, RH1 1QD England,
as its agent to receive on its behalf in England and Wales service of any
proceedings under Section 11.7(a) above.  Such service shall be deemed completed
on delivery to such agent (whether or not it is forwarded to and received by any
other party) and shall be valid until such time as the other parties to this
Agreement receive prior written notice that such agent has ceased to act as
agent; and
 
- 36 -

--------------------------------------------------------------------------------

 (ii)          agrees that failure by a process agent to notify the intended
recipient of the process will not invalidate the proceedings concerned.
 
(b)          If any person appointed as an agent for service of process is
unable for any reason to act as agent for service of process, each of Volt and
the Buyer must immediately (and in any event within 3 Business Days of such
event taking place) appoint another agent on terms acceptable to the other
parties.
 


[Remainder of Page Intentionally Left Blank]








- 37 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorised as of the date first
above written.


 
VOLT FUNDING II, LLC,
as Buyer
 
 
 
 
 
 
 
 
 
 
By:

/s/ Kevin Hannon
 
 
 
Name:

Kevin D. Hannon
 
 
 
Title:

Treasurer
 
 
 
 
 
 
 
 
 
 
VOLT CONSULTING GROUP LIMITED,
as an Originator

 
 
 
 
 
 
 
 
 
 
By:

/s/ Dawn Ford
 
 
 
Name:

Dawn Ford
 
 
 
Title:

Director
 
 
 
 
 
 
 
 
 
 
VOLT EUROPE LIMITED,
as an Originator

 
 
 
 
 
 
 
 
 
 
By:

/s/ Dawn Ford

 
 
 
Name:

Dawn Ford

 
 
 
Title:

Director
 
 
 
 
 
 
 
 
 
 
VOLT INFORMATION SCIENCES, INC.,
as Servicer
                    By:

/s/ Kevin Hannon
      Name:

Kevin D. Hannon
      Title:

VP & Treasurer
 
 
 
 
 









[RPSA Signature Pages]


--------------------------------------------------------------------------------


 
ACKNOWLEDGED & AGREED:


DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH,
as Agent





By:
/s/ Mehul Patel
 
Name:
Mehul Patel
 
Title:

Vice President
 
 
 
 
 
 
 
By:

/s/ Eva Geng
 
Name:

Eva Geng
 
Title:

Assistant Vice President
 
 
 
 












[RPSA Signature Pages]




--------------------------------------------------------------------------------

Exhibit A


[FORM OF RPSA SUBORDINATED NOTE]




RPSA SUBORDINATED NOTE


[_____], 20[__]




FOR VALUE RECEIVED, the undersigned, Volt Funding II, LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [______________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the RPSA referred to below, the aggregate unpaid amount
advanced from time to time by the Originator to the Buyer to be used to pay all
or part of the Purchase Price of Receivables purchased from time to time by the
Buyer from the Originator pursuant to such RPSA, as such unpaid advances are
shown in the records of the Servicer.


1.          RPSA.  This RPSA Subordinated Note is one of the RPSA Subordinated
Notes described in, and is subject to the terms and conditions set forth in,
that certain Receivables Purchase and Sale Agreement, dated as of July __, 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “RPSA”), among the Buyer, Volt Information Sciences, Inc., as
Servicer, the Originator, and the other originators from time to time party
thereto.  Reference is hereby made to the RPSA for a statement of certain other
rights and obligations of the Buyer and the Originator.


2.          Definitions.  Capitalised terms used (but not defined) herein have
the meanings assigned thereto in the RPSA (or, if applicable, the RLSA (as
defined in the RPSA)).  In addition, as used herein, the following terms have
the following meanings:


(a)          “Final Maturity Date” means the first Business Day immediately
following the date that falls one year and one day after the date of the final
payment to the Buyer under RLSA Section 6.07.


(b)          “Senior Interest Holders” means, collectively, the Agent, the
Lenders and the Indemnified Parties.


(c)          “Senior Interests” means, collectively, any and all principal,
interest, fees, expense reimbursements and other amounts owed to any one or more
Senior Interest Holders under the RLSA or any other Basic Document, in each
case, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
together with any and all interest accruing on any such amount after the
commencement of any proceeding in respect of an Event of Bankruptcy, whether or
not allowed as a claim in any such proceeding.
 
(d)          “Subordination Provisions” means, collectively, the subordination
provisions set forth in paragraph 9 of this RPSA Subordinated Note.


Exh. A-1

--------------------------------------------------------------------------------

3.          Interest.  Subject to the Subordination Provisions, the Buyer
promises to pay interest on the aggregate unpaid amount advanced from time to
time under this RPSA Subordinated Note, from (and including) the date of advance
and to (but excluding) the date of payment or prepayment, at a rate per annum
equal to the Prime Rate.


4.          Interest Payment Dates.  Subject to the Subordination Provisions,
the Buyer shall pay accrued interest on this RPSA Subordinated Note: (x) on each
Settlement Date; and (y) on each other day (if any) on which any payment of
principal shall be made (on the amount of principal then being paid.


5.          Basis of Computation.  Interest accrued hereunder shall be computed
for the actual number of days elapsed on the basis of a 365- or 366-day year, as
the case may be.


6.          Principal Payment Dates.  Subject to the Subordination Provisions,
payments of the principal amount of this RPSA Subordinated Note shall be made as
follows:


(a)          the principal amount of this RPSA Subordinated Note shall be
reduced by an amount equal to each payment deemed made pursuant to the RPSA; and


(b)          the entire outstanding principal amount of this RPSA Subordinated
Note shall be paid on the Final Maturity Date.


(c)          the principal amount of (and accrued interest on this RPSA
Subordinated Note) may be prepaid (in whole or in part) by the Buyer, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.


7.          Payment Mechanics.  All payments of principal and interest hereunder
are to be made in lawful money of the United Kingdom (or the Dollar Equivalent
thereof, based on a conversion to Dollars at the Spot Rate at such time) in the
manner specified in Article IV of the RPSA.


8.          Enforcement Expenses.  In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by applicable law, the Buyer agrees to pay all reasonable
expenses, including reasonable attorneys’ fees, incurred by the Originator in
seeking to collect any amounts payable hereunder which are not paid when due.


9.          Subordination Provisions.  The Buyer covenants and agrees, and the
Originator and any other holder of this RPSA Subordinated Note (collectively,
the Originator and any such other holder are called the “Holder”), by its
acceptance of this RPSA Subordinated Note, likewise covenants and agrees on
behalf of itself and any Holder, that the payment of the principal amount of and
interest on this RPSA Subordinated Note is hereby expressly subordinated in
right of payment to the payment and performance of the Senior Interests to the
extent and in the manner set forth in the following clauses (a)–(l) of this
paragraph 9:
 
(a)          No payment or other distribution of the Buyer’s property of any
kind or character, whether in cash, securities or other rights or property,
shall be made on account of this RPSA Subordinated Note except to the extent
such payment or other distribution is (i) permitted under the RLSA or (ii) made
pursuant to this RPSA Subordinated Note.


Exh. A-2

--------------------------------------------------------------------------------

(b)          In the event of any Event of Bankruptcy relating to the Buyer, the
Senior Interests shall first be paid and performed in full and in cash before
the Originator shall be entitled to receive and to retain any further payment or
distribution in respect of this RPSA Subordinated Note.  In order to implement
the foregoing: (i) all payments and distributions of any kind or character in
respect of this RPSA Subordinated Note to which the Holder would be entitled
except for this clause (b) shall be made directly to the Agent (for the benefit
of the Senior Interest Holders); (ii) the Holder shall promptly file a claim or
claims, in the form required in any proceedings applicable to such Event of
Bankruptcy (“Bankruptcy Proceedings”), for the full outstanding amount of this
RPSA Subordinated Note, and shall use commercially reasonable efforts to cause
said claim or claims to be approved and all payments and other distributions in
respect thereof to be made directly to the Agent (for the benefit of the Senior
Interest Holders) until the Senior Interests shall have been paid and performed
in full and in cash; and (iii) the Holder hereby irrevocably agrees that the
Agent (acting on behalf of the Lenders), may in the name of the Holder or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of the Holder relating
to this RPSA Subordinated Note, in each case until the Senior Interests shall
have been paid and performed in full and in cash.


(c)          In the event that the Holder receives any payment or other
distribution of any kind or character from the Buyer or from any other source
whatsoever, in respect of this RPSA Subordinated Note, other than as expressly
permitted by the terms of this RPSA Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Agent (for the benefit of the Senior
Interest Holders) forthwith.  The Holder will mark its books and records so as
clearly to indicate that this RPSA Subordinated Note is subordinated in
accordance with the terms hereof.  All payments and distributions received by
the Agent in respect of this RPSA Subordinated Note, to the extent received in
or converted into cash, may be applied by the Agent (for the benefit of the
Senior Interest Holders) first to the payment of any and all expenses (including
reasonable attorneys’ fees) paid or incurred by the Senior Interest Holders in
enforcing these Subordination Provisions, or in endeavouring to collect or
realise upon this RPSA Subordinated Note, and any balance thereof shall, solely
as between the Originator and the Senior Interest Holders, be applied by the
Agent (in the order of application set forth in the RLSA) toward the payment of
the Senior Interests; but as between the Buyer and its creditors, no such
payments or distributions of any kind or character shall be deemed to be
payments or distributions in respect of the Senior Interests.
 
(d)          Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this RPSA Subordinated Note, while any
Bankruptcy Proceedings are pending the Holder shall not be subrogated to the
then-existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash.  If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this RPSA
Subordinated Note) to the extent that any payment arising out of the exercise of
such rights would be permitted under the RLSA.


Exh. A-3

--------------------------------------------------------------------------------

(e)          These Subordination Provisions are intended solely for the purpose
of defining the relative rights of the Holder (on the one hand) and the Senior
Interest Holders (on the other hand).  Nothing contained in these Subordination
Provisions or elsewhere in this RPSA Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this RPSA
Subordinated Note as and when the same shall become due and payable in
accordance with the terms hereof or to affect the relative rights of the Holder
and creditors of the Buyer (other than the Senior Interest Holders).


(f)          The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this RPSA Subordinated Note or any
rights in respect hereof or (ii) convert this RPSA Subordinated Note into an
equity interest in the Buyer, unless the Holder shall, in either case, have
received the prior written consent of the Agent.


(g)          The Holder shall not, without the advance written consent of the
Agent, commence, or join with any other Person in commencing, any Bankruptcy
Proceedings with respect to the Buyer until at least one year and one day shall
have passed since the Senior Interests shall have been paid and performed in
full and in cash.


(h)          If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made.


(i)          Each of the Senior Interest Holders may, from time to time, at its
sole discretion, without notice to the Holder, and without waiving any of its
rights under these Subordination Provisions, take any or all of the following
actions: (i) retain or obtain an interest in any property to secure any of the
Senior Interests; (ii) retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests;
(iv) amend, supplement, amend and restate, or otherwise modify any Basic
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property.


Exh. A-4

--------------------------------------------------------------------------------

(j)          The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realisation upon, the Senior Interests, or any thereof, or any
security therefor.


(k)          Each of the Senior Interest Holders may, from time to time, on the
terms and subject to the conditions set forth in the Basic Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor.


(l)          These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Agent may proceed to enforce such
provisions on behalf of each of such Persons.


10.          General.  No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this RPSA Subordinated Note shall in any event be effective unless
(i) the same shall be in writing and signed and delivered by the Buyer and the
Holder and (ii) all consents required for such actions under the Basic Documents
shall have been received by the appropriate Persons.


11.          Maximum Interest.  Notwithstanding anything in this RPSA
Subordinated Note to the contrary, the Buyer shall never be required to pay
unearned interest on any amount outstanding hereunder and shall never be
required to pay interest on the principal amount outstanding hereunder at a rate
in excess of the maximum nonusurious interest rate that may be contracted for,
charged or received under applicable federal or state law (such maximum rate
being herein called the “Highest Lawful Rate”).  If the effective rate of
interest which would otherwise be payable under this RPSA Subordinated Note
would exceed the Highest Lawful Rate, or if the holder of this RPSA Subordinated
Note shall receive any unearned interest or shall receive monies that are deemed
to constitute interest which would increase the effective rate of interest
payable by the Buyer under this RPSA Subordinated Note to a rate in excess of
the Highest Lawful Rate, then (i) the amount of interest which would otherwise
be payable by the Buyer under this RPSA Subordinated Note shall be reduced to
the amount allowed by applicable law, and (ii) any unearned interest paid by the
Buyer or any interest paid by the Buyer in excess of the Highest Lawful Rate
shall be refunded to the Buyer.  Without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by the
Originator under this RPSA Subordinated Note that are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate applicable to the
Originator (such Highest Lawful Rate being herein called the “Originator’s
Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to the Originator (now or hereafter enacted), by amortizing,
prorating and spreading in equal parts during the actual period during which any
amount has been outstanding hereunder all interest at any time contracted for,
charged or received by the Originator in connection herewith.  If at any time
and from time to time (i) the amount of interest payable to the Originator on
any date shall be computed at the Originator’s Maximum Permissible Rate pursuant
to the provisions of the foregoing sentence and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to the Originator would be less than the amount of interest payable to the
Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.


Exh. A-5

--------------------------------------------------------------------------------

12.          No Negotiation.  This RPSA Subordinated Note is not negotiable.


13.          Governing Law.  This RPSA Subordinated Note and any non-contractual
obligations arising out of or in connection with it are governed by English law.


14.          Captions.  Paragraph captions used in this RPSA Subordinated Note
are for convenience only and shall not affect the meaning or interpretation of
any provision of this RPSA Subordinated Note.


[Remainder of Page Intentionally Left Blank]














Exh. A-6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer has caused this RPSA Subordinated Note to be
executed as of the date first written above.


 
VOLT FUNDING II, LLC
 
 
 
 
 
 
 
 
 
 
By:

 
 
 

Name:  
 
 
 
Title:
 
 










[Signature Page to RPSA Subordinated Note]


--------------------------------------------------------------------------------


